                                           Case 4:20-mj-70536-MAG Document 5 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    UNITED STATES OF AMERICA,                            Case No.20-mj-70536-MAG-1
                                                       Plaintiff,
                                   7
                                                                                             Charging District's Case No.
                                                v.
                                   8
                                                                                             5:12-CR-414 (1) FB
                                   9    HENRY RAY PERRY,
                                                       Defendant.
                                  10

                                  11                                COMMITMENT TO ANOTHER DISTRICT

                                  12          The defendant has been ordered to appear in the Western District of Texas.
Northern District of California
 United States District Court




                                  13   The defendant may need an interpreter for this language: n/a.

                                  14          The defendant:           ( ) will retain an attorney.

                                  15                                   (x) is requesting court-appointed counsel.

                                  16          The defendant remains in custody after the initial appearance.

                                  17

                                  18          IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  19   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  20   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  21   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  22   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  23   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  24   charging district.

                                  25   Dated: May 11, 2020
                                                                                          ______________________________________
                                                                                          _________
                                                                                                 _________
                                                                                                        _ ___________
                                                                                                                   _ _
                                  26                                                      ALEX
                                                                                          A
                                                                                          AL
                                                                                           LEX
                                                                                             EX GG. TSE
                                                                                          United States Magistrate Judge
                                  27

                                  28
